DOWNEY, Judge.
Appellant suffered an adverse judgment in a suit against him for malicious prosecution. He now contends the trial court erred in failing to direct a verdict for appellant because the plaintiff failed to prove two essential elements of malicious prosecution, the absence of probable cause and malice.
We have examined the briefs and record in this case in the light of appellant’s contentions and find them to be without merit. As to both issues we conclude that a jury question existed. Thus, denial of a motion for directed verdict was proper.
Accordingly, the judgment appealed from is affirmed.
ALDERMAN, C. J., and PARHAM, HARRY C., Associate Judge, concur.